UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6474



RONALD JERRY SAWYER,

                                            Plaintiff - Appellant,

          versus

G. D. JOHNSON, Major; B. F. FERGUSON, Captain;
OFFICER CATRON; J. RUSSELL, JR., Correctional
Officer; DAVID R. BOEHM, Program Director;
K. L. OSBORNE, Warden; CORRECTIONAL OFFICER
STAMPER; CORRECTIONAL OFFICER CONNORS; RON
ANGELONE; KENNETH MOORE, Internal Affairs;
R. A. YOUNG,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge; Glen E. Conrad, Magistrate Judge. (CA-95-395-R)

Submitted:   June 20, 1996                  Decided:   July 2, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Jerry Sawyer, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for default judgment. We dismiss the appeal for lack of

jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1988), and certain interlocutory and collateral orders, 28 U.S.C.
§ 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3